Citation Nr: 0739269	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating due to treatment for service-connected status post 
bunionectomy, with residuals, degenerative arthritis, scar, 
left great toe, in effect from February 5, 2004 to May 31, 
2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from June 1978 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2007, a video-conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  In May 2005, the RO assigned a temporary total rating, 
effective from February 5, 2004 to May 31, 2004, based on 
surgical treatment of the veteran's service-connected status 
post bunionectomy, with residuals, degenerative arthritis, 
scar, left great toe, that necessitated convalescence.

2.  The veteran's left great toe surgery on February 5, 2004 
did not necessitate convalescence beyond May 31, 2004.  


CONCLUSION OF LAW

The criteria for a temporary total rating beyond May 31, 
2004, based on convalescence necessitated by surgical 
treatment for service-connected status post bunionectomy, 
with residuals, degenerative arthritis, scar, left great toe, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R § 4.30 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Extension of Temporary Total Evaluation Beyond May 31, 
2004

The veteran asserts that she is entitled to an extension of 
her temporary total rating beyond May 31, 2004.  She argues 
that she had residual pain and other great left toe symptoms 
that warrant extension of her temporary total rating.  In 
particular, she argues that she was unable to wear a closed-
toe shoe to work, as required by her employer, and that she 
therefore was unable to work until November 2004.  

In August 1995, the RO granted service connection for status 
post bunionectomy, with residuals, degenerative arthritis, 
scar, left great toe.  The RO initially assigned a 
noncompensable evaluation (0 percent) for this disability.  
In May 2005, the RO assigned a temporary total evaluation for 
the veteran's great left toe disability, based on the need 
for convalescence after surgery.  See 38 C.F.R. § 4.30 
(2007).  The RO assigned a temporary total evaluation from 
February 5, 2004 to May 31, 2004, and assigned a 10 percent 
rating with an effective date of June 1, 2004.  The veteran 
has appealed the issue of entitlement to an extension of a 
temporary total disability rating beyond May 31, 2004.

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, and relevant to the instant 
case, § 4.30 further authorizes extensions of the temporary 
total rating when supported by the record in increments of 1, 
2 or 3 months beyond the initial 3 months granted.  38 C.F.R. 
§ 4.30(b)(1).

The medical evidence includes private medical reports from 
Eastern Podiatry, which show that on February 5, 2004, the 
veteran underwent surgery on her left great toe after she 
repeatedly complained of pain and limitation of motion, and 
was noted to have severe degenerative arthritis and hallux 
limitis of the left first metatarsophalangeal joint.  In a 
note dated that same day, an Eastern Podiatry physician 
stated that the veteran would be unable to work for eight 
weeks.  Reports dated in March 2004 note "good signs of 
healing" and "good progress."  An April 2004 report notes 
"good postoperative progress" with chronic pain secondary 
to limited motion of the first metatarsophalangeal joint, and 
states that the veteran was encouraged to exercise the joint 
and start walking with normal shoes for one hour two or three 
times per day, and to increase the wearing of her shoes each 
day so that she could be evaluated for a return to work in a 
week.  Healing had occurred at the osteotomy site and the 
skin had healed completely.  On May 28, 2004, the veteran 
stated that she could walk for one and a half hours with 
shoes before pain started.

The veteran continued to complain of pain and swelling, and 
was authorized for physical therapy in May 2004.  In May 
2004, the veteran was given a "note to extend her disability 
through June 15th."  Reports dated in April, May and June 
2004, show that the veteran reported some progress, however, 
she continued to complain of pain and stiffness, and asserted 
that she could not work or stay on her feet for eight hours a 
day.  Reports dated in April and May 2004 also show that the 
veteran was noted to exhibit depression, and that she stated 
that she could not do range of motion exercises consistently 
because of "personal problems in her life" and "emotional 
problems."  On June 28, 2004, the veteran reported that she 
was exercising on a treadmill and walking farther each day.  
She was wearing a surgical shoe for weight bearing in July 
2004.  

A report dated October 20, 2004, notes continued complaints 
of pain and swelling, and indicates that it was determined 
that the veteran could work light duties with minimal weight-
bearing.  The examiner noted that the veteran was continuing 
to have post-operative pain, but there appeared to be normal 
healing externally.  Other reports from Eastern Podiatry show 
that the veteran was essentially determined to be unable to 
work until November 1, 2004, at which time she could perform 
light duties for four hours.  

Reports from Matt Smith Physical Therapy show that the 
veteran received five sessions of physical therapy for her 
left great toe in May 2004, with six cancels/no-shows.  In 
August 2004, she was discharged from the program because she 
"did not comply with prescribed therapy program and limited 
goal attainment was achieved," and "therapy ended 
unexpectedly and we have been unable to contact patient."  
The August 2004 report indicates that the veteran was on "no 
work" status at the time of her discharge.  

A VA examination report, dated in January 2005, shows that 
the veteran complained of pain, and a limitation of motion, 
of the great left toe.  She was not using crutches, a brace, 
a cane, inserts, or corrective shoes.  The report notes, 
"There are no side effects on the veteran's usual occupation 
as a lady working in the post office.  There is no problem 
regarding her daily activities."  On examination, there was 
significant subjective pain and limitation of active motion 
of the left great toe.  However, there was no limitation with 
passive flexion.  A reduction in the range of motion of two 
to three degrees was noted following repetitive movements.  
There was no objective evidence of painful motion, edema, 
instability, weakness.  There was some tenderness.  There was 
no significant evidence of functional limitation on standing 
and walking, no evidence of callosities or unusual shoe wear, 
and no evidence of skin or vascular changes.  There were no 
hammertoes, high arch, or clawfoot.  There was normal posture 
on standing, squatting, supination, pronation, and rising on 
toes and heels, although there was guarding.  There were no 
degrees of valgus, and the forefoot and midfoot alignment 
appeared normal.  There was no evidence of hallux valgus, 
angulation of the first metatarsophalangeal joint on 
dorsiflexion.  The diagnosis was status post bunionectomy, 
left big toe in 1977 and 2004 with residuals.  

The veteran has submitted a number of leave statements from 
the United States Postal Service (USPS), dated in 2004, which 
indicate that she was on "leave without pay" status between 
June 2004 and November 7, 2004.  The veteran has also 
submitted photocopies of a USPS handbook which indicates that 
employees were expected to wear shoes with fully enclosed 
heels, toes, and sides.  

The Board finds that the claim must be denied.  It does not 
appear that any of the criteria cited in § 4.30 are satisfied 
as of June 1, 2004.  The evidence is insufficient to show 
that the veteran's great left toe surgery was productive of 
"severe postoperative residuals."  In this regard, the 
Eastern Podiatry report noted good postoperative progress in 
April, May and June of 2004.  In April 2004, it was noted 
that healing had occurred at the osteotomy site and the skin 
had healed completely.  Abnormal findings in June and July 
2004 included pain, edema, and limitation of motion.  In 
October 2004, the examiner noted that although the veteran 
was continuing to have post-operative pain, there appeared to 
be normal healing externally.  Alignment was good with no 
crepitus, and only a mild amount of edema was present.  
Although range of motion was limited, the examiner noted that 
it was pain free.  The Board finds that severe postoperative 
residuals were not shown.

The veteran's great left toe symptoms do not involve stumps 
of recent amputations, application of a body cast, or use of 
a wheelchair or crutches.  While she testified that she 
sometimes used crutches until she returned to work in 
November 2004, the evidence shows that regular weight bearing 
was not prohibited.  To the contrary, a physical therapy note 
dated May 28, 2004, shows that she was instructed to use a 
treadmill to increase ambulation tolerance.  On June 28, 
2004, the veteran reported that she was exercising on a 
treadmill and walking farther each day.  There is no medical 
evidence of the necessity for house confinement.  Her great 
left toe surgery convalescence did not include "therapeutic 
immobilization" of a major joint.  The veteran was discharged 
from physical therapy in August 2004, after just five 
sessions, with six cancels/no-shows, because she failed to 
comply with her prescribed therapy program, and because the 
therapist was unable to contact the veteran.  

The Board therefore concludes that, despite her continued 
left great toe symptoms, which primarily consist of pain, 
swelling and a limitation of motion of the great left toe, 
that the evidence is insufficient to show that the veteran 
meets any of the criteria listed in 38 C.F.R. § 4.30(a)(1), 
(2) or (3) which would allow the grant of additional months 
of a temporary total convalescence rating.  

As a final matter, the Board stresses that the issue being 
decided, i.e., entitlement to an extended period of 
convalescence, is governed by the criteria at 38 C.F.R. § 
4.30.  The question of whether or not the veteran was allowed 
to work because she could not wear open-toed shoes simply is 
not contemplated by these criteria.  However, in May 2006, 
the RO determined that the criteria for an increased rating 
for the veteran's left great toe had not been met.  See May 
2006 Statement of the Case.  In her substantive appeal 
received in July 2006, the veteran indicated that she was 
only appealing the issue of entitlement to an extension of 
her temporary total evaluation.  See also July 2006 
Supplemental Statement of the Case (listing only the issue of 
entitlement to an extension of the temporary total 
evaluation).  The Board therefore concludes that the 
preponderance of the evidence is against an extension of a 
total disability evaluation for convalescence beyond May 31, 
2004.

In reaching this decision, the Board has considered the 
veteran's descriptions of her great left toe symptoms as 
competent evidence.  However, the criteria of 38 C.F.R. § 
4.30 are specific, and do not require that the great left toe 
must be without impairment, or fully functional.  Rather, the 
provisions of 38 C.F.R. § 4.30 essentially provide 
compensation for the temporary disability caused by a 
surgical procedure with recognition that overall disability 
rating should be re-evaluated after stabilization.  The 
preponderance of the evidence in this case establishes that 
the veteran does not meet the criteria for a convalescence 
rating beyond May 31, 2004.  The Board therefore finds that 
an extension of a temporary total convalescent rating under 
the provisions of 38 C.F.R. 4.30 beyond May 2004 is not 
warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In November 2004, the RO sent the veteran a 
letter (hereinafter "VCAA notification letters") that 
informed her of the type of information and evidence 
necessary to support her claim.  The RO's letter informed the 
veteran of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of her claim.  She was asked 
to identify all relevant evidence that she desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of her claim 
in May 2005.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the issue is entitlement to an extension of a 
temporary total rating.  The veteran was afforded sufficient 
notice in March 2006, and the case was readjudicated in a 
July 2006 supplemental statement of the case.  Therefore, 
VA's duty to notify the appellant has been satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's relevant medical records and she was 
afforded a VA examination in January 2005.  The Board 
therefore finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An extension of the temporary convalescent rating beyond May 
31, 2004, under 38 C.F.R. § 4.30, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


